If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


THERESA EILEEN CRAWFIS,                                               UNPUBLISHED
                                                                      May 21, 2020
               Plaintiff-Appellant,

v                                                                     No. 347102
                                                                      Otsego Circuit Court
BRADY WALTER CRAWFIS,                                                 Family Division
                                                                      LC No. 17-17096-DM
               Defendant-Appellee.


Before: TUKEL, P.J., and MARKEY and GADOLA, JJ.

PER CURIAM.

        Plaintiff appeals by right the judgment of divorce entered by the trial court following a one-
day bench trial. Plaintiff raises issues concerning spousal support, the division of the parties’
heating and cooling business, the treatment of a down payment that plaintiff made on the parties’
first home using mostly inheritance money, and the repayment of a loan made by plaintiff’s
parents. We affirm.

                                        I. BACKGROUND

        Plaintiff was born on January 1, 1960, and defendant’s date of birth is November 29, 1969.
The parties were married on October 10, 1993. A few months before the marriage, the parties
purchased a home in the Traverse City area. Plaintiff paid the entire down payment of $14,900,
which consisted mostly of inheritance money that she had received. To various extents, both
parties were involved in maintenance, repair, and upgrade activities with respect to the house,
which we discuss in greater detail below. When the parties married in 1993, defendant was
employed at Geothermal Systems, and plaintiff worked in two children’s clothing stores located
in Traverse City and Gaylord, which were owned by plaintiff’s mother. The parties have two
children, a son and a daughter, and only their daughter remained a minor at the time the divorce
complaint was filed in December 2017.

        Plaintiff assumed ownership and operation of the two children’s clothing stores when
plaintiff’s mother retired in 1996. Plaintiff immediately closed the Traverse City store, and the
parties sold their home in Traverse City and moved to Gaylord, where plaintiff operated the
Gaylord store. The proceeds from the sale of the Traverse City home were used to pay the entire


                                                 -1-
down payment on the house in Gaylord. As before, both parties, to various extents, were involved
in maintaining, repairing, and upgrading the Gaylord house.

        In 1998, the parties, as incorporators, formed Brady’s Heating & Cooling, Inc. (BHC).
They were the two sole shareholders, each holding a 50% interest. Defendant did the field work
on heating, venting, and air conditioning (HVAC) repairs and on HVAC-system installations for
new construction projects.1 Within a couple of years of starting BHC, plaintiff began taking care
of much of the paperwork for BHC because defendant found that aspect of the business to be very
stressful. She handled the bills, invoicing, accounts payable, and payroll for BHC. Plaintiff
continued to operate the children’s clothing store. BHC was the primary source of the family’s
income for essentially the remainder of the marriage. Plaintiff did not receive a salary or pay for
doing BHC’s paperwork. Plaintiff testified that money generated by the business went into a BHC
bank account and, after payment of costs and overhead, would subsequently flow to a family
checking account.

        The parties built a new house in 2002 near Vanderbilt, using the proceeds from the sale of
the Gaylord house. Both parties were involved to varying degrees with respect to the construction
of the home and finishing work. Defendant did much of the work on the home himself and directed
various contractors in completing the project. Plaintiff continued to operate the children’s clothing
store in Gaylord until 2005 when she shuttered the business. Plaintiff then began working part-
time as a teacher’s aide, which she did until quitting around 2014. Plaintiff testified that in 2010
or 2011 she also started part-time employment as a rural mail carrier. During these years, plaintiff
continued taking care of paperwork for BHC.

        The parties separated and defendant moved out of the marital home in June 2017. He
moved into a friend’s converted pole barn, paying $400 a month in rent. In December 2017,
plaintiff, who remained in the marital home at the time, filed for divorce. In January 2018, BHC
accepted a loan of $5,000 from plaintiff’s parents.2 Defendant signed a promissory note or loan
document on behalf of BHC, which was admitted into evidence but was not included in the lower
court record transmitted to this Court. Both parties agreed to ask for and to receive the loan. The
evidence indicated that the loan proceeds were put into a BHC checking account where parties
accessed the funds to pay family bills and expenses and to cover certain BHC-associated costs.
Both parties agreed that January was typically a very slow month for the business although plaintiff
also accused defendant of not making an effort to work as much as he could. In the spring of 2018,
the parties sold a BHC tractor for approximately $17,500, and the proceeds from the sale were
used to pay off the balances on two credit cards. In March 2018, plaintiff started working full-
time as a mail carrier. Plaintiff testified that until March 2018, the family’s finances were treated
as one, i.e., no differently from before their separation.



1
  Over the course of time, defendant had obtained licenses as a homebuilder, master plumber, and
mechanical contractor. It does not appear that BHC employed anyone but defendant with respect
to performing HVAC work.
2
 Plaintiff’s parents had also loaned $4,500 to the parties that was used to purchase a car for their
daughter, and at the time of the divorce $1,907 remained owing on that debt.


                                                -2-
        By agreement in April 2018, defendant was ordered to pay child support in the amount of
$574 per month, along with an initial payment of $1,500. While defendant delayed in paying some
of the amounts, he eventually paid a lump sum amount, satisfying his obligation. The parties’
daughter turned 18 years old on August 7, 2018, and she left home for St. Mary’s College in late
August of that year. When their daughter left for school, plaintiff moved out of the family house
and into her parents’ home. Plaintiff claimed that she made the move because her parents were ill
and elderly, and she could not afford to stay in the parties’ house. The parties agreed to sell the
marital home at a starting price of $350,000. The house had an existing mortgage balance of
$81,457. Although the parties agreed to sell the marital home, they disputed how the proceeds
should be divided: plaintiff wanted a 60%-40% split in her favor and defendant sought a 50%-
50% division. The parties also reached an agreement regarding the division of personal property,
except for a garage refrigerator and a dining room chandelier, but they then agreed on those items
during the trial. Plaintiff stipulated to defendant’s receiving BHC, its assets and liabilities;3 she
did not ask for any setoff for surrendering her interest. But plaintiff did request an award of
alimony in gross because for years, in part, she had handled the paperwork for BHC without direct
compensation.

         On November 1, 2018, the parties appeared for the first day of trial. The court noted that
it received a report that defendant smelled of alcohol. Defendant denied that he had been drinking.
With defendant’s consent, the trial court had an officer administer a PBT to defendant; it was
shown to have a blood-alcohol level of .114. The court adjourned the trial to the next day and later
held defendant in contempt for being intoxicated in court. He was fined and ordered to pay costs
incurred by plaintiff. On November 2, 2018, the bench trial commenced and concluded later that
day. The parties each testified and introduced a number of exhibits. We will review additional
trial testimony to fill in some of the details of the case.

        During the trial, plaintiff pursued reimbursement for various costs and expenses that she
incurred in the spring of 2018, which was after defendant moved out of the marital home. In the
middle of the trial, however, the parties resolved the matter with defendant’s agreeing to pay
plaintiff $5,081. The parties could not resolve an issue concerning repayment of the $5,000 owed
to plaintiff’s parents on the BHC loan; plaintiff demanded that defendant pay the full amount, and
defendant sought to divide the debt equally. In regard to the parties’ monthly expenses, there was
also a dispute concerning a large vehicle payment defendant was making on an expensive truck
that plaintiff never wanted him to purchase in the first place. Plaintiff still owed $7,000 on her
2009 Honda CRV, which she retained in the divorce.

       There were no ongoing issues regarding child support or custody in light of the fact that
the youngest child was now 18 years old. Some of the trial testimony did focus on promises to
share in paying the costs of their daughter’s college education. Income tax returns for BHC
covering tax years 2014 through 2017 were admitted into evidence. There was no evidence of any
business valuation of BHC, and neither party attempted to place a value on the business. With



3
  This did not encompass the $5,000 loan to BHC from plaintiff’s parents, which the trial court
ultimately ordered both parties to repay out of the proceeds from a sale of the marital home.



                                                -3-
respect to income, plaintiff testified that she was making $19 per hour as a mail carrier, giving her
an annual income of $43,800.4 She had health insurance through her employment and had just
recently begun building a retirement fund through her job upon becoming full-time in March
2018.5 The health insurance covered the parties and their daughter, and defendant would be losing
that coverage on entry of the divorce judgment.6 Defendant has no health insurance, nor any kind
of retirement plan. He viewed the house as a retirement asset.

        Defendant annually earned in the $30,000 to $40,000 range through BHC, as reflected in
tax documents. Plaintiff claimed that defendant offered customers discounted rates on HVAC
projects if customers paid in cash and that on occasion defendant would keep the cash as a side
stash for hunting and fishing trips. Defendant acknowledged that he did so but that it was a very
seldom occurrence, entailing only three hunting/fishing trips over the years, which cost him $5,500
to $6,000 in total. Plaintiff believed that defendant would accept cash payments more often and
keep the money for himself instead of using it for the family. Defendant testified that he generally
started his work day around 7:00 a.m. and worked until anywhere between 3:00 and 6:00 p.m.,
depending on the nature of the HVAC repair or project. Plaintiff testified that defendant bid out
HVAC jobs to make $500 per day. Plaintiff claimed that since defendant left the marital home in
June 2017 he was not making a full effort in operating the business. Plaintiff also asserted that
defendant could easily obtain a job with various contractors because he did excellent work. She
commented that defendant had told her over the years of contractors who would be interested in
hiring him. Plaintiff testified that defendant had the ability to earn much more money in light of
his various licenses. Defendant testified that he was working as much as possible, that BHC
currently had five to six jobs or projects, and that he owed suppliers $6,500.

        There was no testimony regarding the physical health of the parties. Defendant indicated
that his work could be physically demanding at times, as did plaintiff regarding her job as a rural
mail carrier. Defendant is nine years younger than plaintiff. Both parties acknowledged that they
would have to eventually find more permanent housing, and defendant recognized that the cost to
him for housing would likely be less because he could use his skills to build a home or rehabbing
a cheaper one. The parties were anticipating using some of the proceeds from the sale of the
marital home to acquire future housing.

           II. THE TRIAL COURT’S RULING AND THE JUDGMENT OF DIVORCE

        The trial court rendered its findings and rulings from the bench. We note that the court
was very thorough and thoughtful in reviewing the evidence, analyzing the issues, and coming to
resolutions. We will refer to the specifics of the trial court’s decision-making in the analysis
section of this opinion when relevant to addressing the issues on appeal. We will, however, touch


4
    Plaintiff has a high school degree and a year and a half of college coursework.
5
  The record is not exactly clear on the matter, but it appears that plaintiff only had a couple of
thousand dollars at most in her retirement account.
6
 Plaintiff testified that the family had health insurance in earlier years through the operation of the
children’s clothing stores.



                                                  -4-
on a few matters at this juncture. The trial court indicated that it found both parties to be very
credible witnesses, and it complimented them on their reasonableness in addressing issues and
their civility toward each other. With respect to their incomes, the trial court decided to use the
latest numbers employed by the friend of the court in calculating support. Thus, in regard to
plaintiff, the court found that she had an annual income of $42,000, a gross monthly income of
$3,500, and a net monthly income of $2,774. As to defendant, the trial court found that he had an
annual income of $50,000, which evidently included some imputed income, a gross monthly
income of $4,166, and a net monthly income of $3,059.7 With respect to the $14,900 inheritance-
related down payment that plaintiff made on the parties’ first house in 1993, which she argued
should be awarded to her as a premarital, separate asset, the trial court concluded that the funds
had been sufficiently comingled over the years such that the money lost its identity as premarital
property. The court also ruled that the parties would be equally liable on the $5,000 loan from
plaintiff’s parents, as well as in regard to the $1,907 balance on the other loan from the parents.

       The judgment of divorce that was subsequently entered provided that plaintiff shall be paid
alimony in gross upon the sale of the marital home. Three percent of plaintiff’s share of the
proceeds from the sale was to be considered alimony in gross. The award was final, binding, and
nonmodifiable. With respect to the marital home, the divorce judgment provided as follows:

                The marital home shall be listed for sale. The parties shall agree on the
       listing price and acceptance of any offers. If the parties do not agree on a price and
       acceptance of any offers, the parties shall each obtain certified appraisals of the
       property within 30 days of the disagreement. The price will be set at the average of
       the two appraisals. Each party shall be responsible for 50% of the household
       expenses until the house is sold. Any improvements made to facilitate the sale of
       the marital home shall be made by written agreement of both parties. The proceeds
       shall be divided with Plaintiff receiving 53% of the proceeds and Defendant
       receiving 47% of the proceeds.

        Under the terms of the judgment of divorce, the trial court awarded BHC to defendant, and
plaintiff was given 30 days to execute documents necessary to remove her name from the business.
The divorce judgment further provided that plaintiff’s “claim of $14,900.00 premarital
contribution to the first marital home as separate property is ordered to be joint marital property
because of the co-mingling through two subsequent homes . . .,” and “shall not be awarded
separately to [p]laintiff.” The $5,081 that defendant agreed to pay plaintiff to cover marital bills
that were incurred after separation was to be paid in monthly installments of $500 beginning on
December 1, 2018, with defendant to pay the entire balance, if any, when the marital home was
sold. With respect to the $5,000 and $1,907 debts owed to plaintiff’s parents, the divorce judgment



7
  The trial court indicated that it was not prepared to impute any income to defendant, aside from
any amount already encompassed by the friend of the court’s figures, because there was no
evidentiary basis to do so, especially in light of the tax returns. Although the court recognized that
defendant had occasionally accepted cash on the side, there was no certainty that he would be able
to do so in the future, and the court believed defendant’s testimony that he was not currently
working for cash payments.


                                                 -5-
provided that they were to “be paid from the proceeds from the marital home with each party
paying 50%.” The divorce judgment indicated that these debt repayments were to come from the
parties’ respective checking accounts after receipt of the proceeds from the sale; it did not provide
for distribution to the parents as part of a real estate closing. The judgment of divorce also directed
each party to pay 50% of their daughter’s tuition. Plaintiff appeals by right.

                                            III. ANALYSIS

                                      A. SPOUSAL SUPPORT

        Plaintiff first argues on appeal that the trial court erred by failing to assign any value to
plaintiff’s voluntary divestiture of her 50% interest in BHC when determining the amount of
spousal support.

         We review a trial court's award of spousal support for an abuse of discretion. Loutts v
Loutts, 298 Mich App 21, 25; 826 NW2d 152 (2012). “An abuse of discretion occurs when the
trial court's decision falls outside the range of reasonable and principled outcomes.” Woodington
v Shokoohi, 288 Mich App 352, 355; 792 NW2d 63 (2010). Any findings of fact related to a
spousal support award are reviewed for clear error. Id. A finding of fact “is clearly erroneous if,
after a review of the entire record, the reviewing court is left with the definite and firm conviction
that a mistake was made.” Id. Deference is given to a trial court's findings of fact that are based
on the credibility of witnesses. Id.

        MCL 552.23(1) contemplates a case-by-case approach in determining an award
of spousal support. Loutts, 298 Mich App at 29-30.8 “The primary purpose of spousal support is
to balance the parties' incomes and needs so that neither party will be impoverished,
and spousal support must be based on what is just and reasonable considering the circumstances
of the case.” Id. at 32. “Spousal support does not follow a strict formula.” Id. at 30.

       A court should consider all relevant factors in determining an appropriate award
of spousal support, including:

                (1) the past relations and conduct of the parties; (2) the length of the
         marriage; (3) the abilities of the parties to work; (4) the source and the amount of
         property awarded to the parties; (5) the parties' ages; (6) the abilities of the parties


8
    MCL 552.23(1) provides:
                 Upon entry of a judgment of divorce or separate maintenance, if the estate
         and effects awarded to either party are insufficient for the suitable support and
         maintenance of either party and any children of the marriage who are committed to
         the care and custody of either party, the court may also award to either party the
         part of the real and personal estate of either party and spousal support out of the
         real and personal estate, to be paid to either party in gross or otherwise as the court
         considers just and reasonable, after considering the ability of either party to pay and
         the character and situation of the parties, and all the other circumstances of the case.



                                                   -6-
          to pay support; (7) the present situation of the parties; (8) the needs of the parties;
          (9) the parties' health; (10) the parties' prior standard of living and whether either is
          responsible for the support of others; (11) the contributions of the parties to the joint
          estate; (12) a party's fault in causing the divorce; (13) the effect of cohabitation on
          a party's financial status; and (14) general principles of equity. [Woodington, 288
          Mich App at 356 (citation omitted).]

        In the instant case, we reject plaintiff’s argument that the trial court erred by failing to
assign any value to plaintiff’s voluntary divestiture of her 50% interest in BHC when determining
the amount of spousal support. This argument is entirely lacking in merit. Plaintiff stipulated to
defendant’s keeping the business, and she never sought any offset for surrendering her one-half
interest in the corporation. “A party may not claim as error on appeal an issue that the party
deemed proper in the trial court because doing so would permit the party to harbor error as an
appellate parachute.” Hoffenblum v Hoffenblum, 308 Mich App 102, 117; 863 NW2d 352 (2014)
(quotation marks and citation omitted).

        Moreover, plaintiff did not present any evidence regarding the value of BHC, nor did she
argue that BHC had any ongoing value.9 No business valuation was performed.10 Even if this
Court wished to attribute a value to the business for purposes of increasing the award of spousal
support, we would have absolutely no basis for doing so. Plaintiff’s reliance on Hanaway v
Hanaway, 208 Mich App 278, 285-286; 527 NW2d 792 (1995), is misplaced because in Hanaway
there was an abundance of evidence regarding the valuation of the business at issue, and there was
no stipulation that precluded consideration of the issue on appeal.



9
    Defendant also did not present evidence regarding BHC’s value for purposes of property division.
10
  In Jansen v Jansen, 205 Mich App 169, 170-171; 517 NW2d 275 (1994), this Court discussed
the valuation of a business in the context of a domestic relations action:

                  Next, defendant asserts that the trial court erred in its valuation of plaintiff's
          business assets and continues to argue that her expert witness was more credible
          than plaintiff's expert witness. We find no clear error. The valuations of the parties'
          experts varied widely and were the subject of much dispute at trial. The trial court
          made its own evaluation on the basis of all the evidence presented, and, while some
          of the trial court's individual determinations may have been miscalculated, the
          court's valuation was within the ranges established by the testimony. A trial court
          has great latitude in determining the value of stock in closely held corporations, and
          where a trial court's valuation of a marital asset is within the range established by
          the proofs, no clear error is present.

        In taxation cases, “[t]he three most common approaches for determining true cash value
are the capitalization-of-income approach, the sales-comparison or market approach, and the cost-
less-depreciation approach.” Great Lakes Div of Nat’l Steel Corp v City of Ecorse, 227 Mich App
379, 390; 576 NW2d 667 (1998). But “variations of these approaches and entirely new methods
may be useful if found to be accurate and reasonably related to fair market value.” Id.


                                                     -7-
        Plaintiff next argues that the trial court’s award of spousal support was inequitable.
Plaintiff contends that the court improperly found that the earning capacity or ability of the parties
was about equal, considering that plaintiff made $19 per hour and defendant had three trade
licenses that allowed him to bid out HVAC projects to make $500 per day, bill services at $59 to
$65 per hour, collect off-the-books cash payments, and substantially upgrade any house that he
purchases.

        The trial court thoroughly examined and evaluated all of the spousal support factors and
concluded that they were fairly equal but favored an award of spousal support in some amount,
primarily because of the nine-year difference in the parties’ ages. The court did initially state “that
the earning ability of the parties is relatively equal.” But the trial court later observed, more than
once, that defendant had a greater earning capacity than plaintiff. This conclusion, however, was
based solely on the difference in ages. The trial court explained that the age difference affected
earning ability because of “the time value of money” and because of the time left for each of them
to perform in their respective careers. Therefore, the court did not take into consideration the
factors plaintiff raises on appeal. Nonetheless, reversal is not warranted.

        First, even though the evidence showed that defendant was earning between $30,000 and
$40,000 annually with BHC, the court treated him as earning $50,000 per year. With respect to
plaintiff’s testimony that defendant bid out jobs to make $500 a day and her claim that he charged
$59 to $65 per hour for services, we note there was no testimony or evidence giving any context
to these numbers. Plaintiff seems to suggest that defendant was netting these sums day-in and day-
out without considering whether costs and expenses or downtime were taken into account. There
is simply no evidence indicating that defendant was making more than $50,000 a year and even
that number was higher than the tax returns indicated. We appreciate that there was testimony that
defendant pocketed cash payments for his services at times, but there is simply no evidence
regarding a particular amount, except for defendant’s testimony that it totaled $5,500 to $6,000
relative to three sporadic hunting and fishing trips. With regard to defendant’s ability to upgrade
any house that he purchases, we do not view that as a sufficient reason to find an abuse of discretion
and order an award of more spousal support. Further, although defendant could perhaps earn more
money if he took up employment elsewhere, we cannot expect or require him to give up his own
business and the perks that go along with being one’s own boss. Additionally, there was no proof
establishing that defendant was passing up HVAC repairs and projects that were actually available
in an attempt to lower his income for purposes of the divorce proceedings. Moreover, it in fact
appears that the friend of the court imputed income to him.

        Under the circumstances presented, we cannot conclude that the trial court abused its
discretion by awarding plaintiff alimony or spousal support in gross as represented by a 53% to
47% split in the proceeds of a sale of the home, as opposed to the requested 60% to 40% split. We
note that defendant is going to have to obtain health insurance, and he has no retirement plan or
account.

        Plaintiff next contends that the award of spousal support was inequitable because the award
equals, at most, only about $14,000 despite the availability of a marital asset—the house—with
more than $200,000 in net equity, despite a marriage of over 25 years, and despite an age
differential of nearly ten years in defendant’s favor.



                                                 -8-
         If the house sold for $350,000, and assuming a 7% real estate commission as discussed
during the trial, the net proceeds, after deducting the mortgage balance of $81,457 and the $6,907
in outstanding loans, would equal $237,136.11 An equal division would amount to each party
receiving $118,568. Under the divorce judgment’s 53% to 47% division, plaintiff would receive
$125,682, and defendant would receive $111,454, which is a difference of $14,228. Under
plaintiff’s request for a 60% to 40% division in her favor, plaintiff would receive $142,281, and
defendant would receive $94,855. We cannot conclude, under the facts presented in this case, that
the trial court abused its discretion by awarding plaintiff 53% of the net proceeds as opposed to
60% for purposes of spousal support in gross.12

         The lengthy marriage did not necessitate additional spousal support. This is not a case in
which one spouse stayed home, raised the children, did not work outside the house, and lacked the
ability to successfully enter the workforce late in life upon the dissolution of a long marriage.
Plaintiff worked throughout the marriage, as did defendant, and plaintiff is gainfully employed as
a fulltime mail carrier making an income comparable to defendant’s income and receiving benefits
not enjoyed by defendant. Also, it was the parties’ age difference that caused the trial court to
conclude that plaintiff was entitled to some amount of spousal support. We opine, given the facts
presented, that no award at all, the amount actually awarded, and the award sought by plaintiff
would all fall within a range of reasonable and principled outcomes.

                         B. THE DOWN PAYMENT ON THE FIRST HOUSE

       Plaintiff argues that the trial court erred by determining that her $14,900 down payment
from her own inheritance-heavy savings for the premarital purchase of the parties’ first house had
been comingled with other assets and was no longer her separate property.

       With respect to appellate review regarding the division of marital assets, this Court in
Richards v Richards, 310 Mich App 683, 693-694; 874 NW2d 704 (2015), stated:



11
  We recognize that the mortgage balance would be lower when a sale was subsequently
completed.
12
   The house apparently sold for $310,000 in June 2019, as reflected at www.zillow.com. Using
the same deductions as before, the net proceeds following the sale would have been $197,136.
Under the divorce judgment’s 53% to 47% division, plaintiff would have received $104,482, and
defendant would have received $92,654, which is a difference of $11,828. Plaintiff argues that
the court should not have operated on the assumption that the house would sell for $350,000 and
“should have taken judicial notice of a well-known fact that, with very few exceptions, homes sell
for substantially less than their listing price.” First, the parties accepted proceeding on the basis
that the house could sell for $350,000. Also, in no sense or manner does judicial notice apply to
plaintiff’s factual proposition. See MRE 201. Plaintiff hypothesizes a sale of $310,000, which
has evidently come to fruition, and argues that plaintiff’s proceeds “would be substantially less
than $14,000.” Our calculation reveals a $2,400 difference, which we do not find consequential
in assessing whether the trial court abused its discretion, assuming we were to accept plaintiff’s
premise.


                                                -9-
               We consider the trial court’s findings of fact under the clearly erroneous
       standard. If the findings of fact are upheld, we must decide whether the dispositive
       ruling was fair and equitable in light of those facts. The trial court’s dispositional
       ruling will be upheld, unless this Court is left with the firm conviction that the
       division was inequitable. [Quotation marks, citations, and alteration omitted.]

This Court generally defers to the trial court’s credibility findings. Woodington, 288 Mich App at
358.

        With some exceptions, property that is acquired or earned during the marriage is generally
considered marital property. Cunningham v Cunningham, 289 Mich App 195, 201; 795 NW2d
826 (2010), citing MCL 552.19. Conversely, assets that are obtained or earned before the marriage
are typically considered separate assets. Cunningham, 289 Mich App at 201. Separate assets can
lose their character as separate property and transform into marital property when they are
commingled with marital assets and treated by the parties as marital property. Id. This Court in
Reeves v Reeves, 226 Mich App 490, 496; 575 NW2d 1 (1997), did state that a “down payment,
the equity built up before the parties' marriage, and any appreciation that occurred before the
parties' marriage” can be considered part of a separate estate. The Reeves panel, however, also
indicated that a separate estate can be invaded when the other spouse contributed to the acquisition,
improvement, or accumulation of the property. Id. at 494-495.

        We conclude that given that the parties sold the first home, used the proceeds to purchase
the second house, sold the second home, and then used the proceeds to build the third house, the
$14,900 down payment plaintiff made over 25 years ago was effectively comingled with marital
funds and assets. The down payment lost its character or identity as separate property, especially
considering that marital funds were used to make mortgage payments and repairs over the years.
In Pickering v Pickering, 268 Mich App 1, 12-13; 706 NW2d 835 (2005), this Court confronted a
similar situation, stating:

               Of the $22,000 of personal assets defendant claims he brought into the
       marriage, $19,876 is alleged to be equity in the parties' first home. Defendant
       funded the purchase of the property and the down payment on a home that the
       parties built together before the marriage. The parties moved into the home when it
       was completed one month before their marriage. The parties resided in the home
       for approximately fifteen years, paying the mortgage and making improvements
       with marital funds. The home was eventually sold, and the proceeds were
       reinvested in a new marital home that was jointly titled. Under the circumstances,
       we conclude that the trial court properly found that plaintiff's alleged contribution
       lost any characteristic of being separate property.

        Moreover, defendant testified that with respect to the first home in Traverse City, he built
a concrete apron in front of the garage, remodeled a bathroom, redid drywall in the basement, and
performed substantial landscaping. Defendant further testified that in regard to the second home
in Gaylord, he put on a new roof, replaced the siding, remodeled a bathroom, and redid the kitchen
flooring. Finally, defendant testified that with respect to the third home in Vanderbilt, he directed
contractors regarding the foundation and framing, constructed the in-floor heat systems in the
basement and garage, and “did all the soffit, fascia, siding, electrical, plumbing, mechanical,


                                                -10-
insulation, . . . flooring, cabinet installations,” and finishing work. Defendant greatly contributed
to the improvement of the homes. Under these circumstances, we cannot conclude that the trial
court erred by declining to recognize the $14,900 down payment as plaintiff’s separate property.13

                     C. REPAYMENT OF $5,000 LOAN FROM PARENTS

         Finally, plaintiff maintains that the trial court erred by ruling that plaintiff was responsible
for repaying half of the $5,000 loan her parents made to BHC, where it was used by defendant to
fulfill his household-expense commitments.

         The January 2018 loan was made to BHC, and the parties were both equal shareholders in
the corporation. Some of the money was used to cover business costs and expenses. Plaintiff
testified that her parents had loaned them money in the past when business for BHC was slow,
which was not uncommon during the winter. There was no evidence that defendant was
intentionally passing up offered work in January 2018, and the loan proceeds were used to great
extent to cover family expenses. When plaintiff was asked why defendant should be made to pay
the entire $5,000, she said more than once, “I don’t know.” We conclude that the trial court did
not err in ordering the parties to share equally in repaying the debt.

        We affirm. Having fully prevailed on appeal, defendant may tax costs under MCR 7.219.



                                                                /s/ Jonathan Tukel
                                                                /s/ Jane E. Markey
                                                                /s/ Michael F. Gadola




13
   We acknowledge that plaintiff also did her fair share of work on the homes, primarily in regard
to painting and varnishing.


                                                  -11-